Order filed August 16, 2016




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00437-CV
                                   ____________

                          JUAN ROMERO, Appellant

                                        V.

                        THOMAS J. BARKEI, Appellee


               On Appeal from County Civil Court at Law No. 3
                            Harris County, Texas
                      Trial Court Cause No. 1077092

                                     ORDER

      This is an appeal from an order signed May 24, 2016, that consolidated cause
number 1077092 into cause number 1061296. The clerk’s record, which was filed
June 8, 2016, contains the papers filed in cause number 1061296 but does not contain
the papers filed in cause number 1077092.

      Accordingly, we order the Harris County Clerk to prepare, certify, and file a
supplemental clerk’s record containing the papers filed in cause number 1077092.
The supplemental clerk’s record shall be filed in this court by August 26, 2016.

                                  PER CURIAM